Citation Nr: 1741198	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-31 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as the result of in-service exposure to herbicides in Korea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, to include service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned during a Board hearing in October 2016.  A copy of the hearing transcript is of record.


FINDING OF FACT

On a facts found basis, the Veteran is found to have had exposure to herbicide agents during his active military service. 

CONCLUSION OF LAW

Ischemic heart disease is etiologically-related to the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

In this case, the Veteran has claimed that his ischemic heart disease is the result of exposure to herbicide agents during his period of active service in the Republic of Korea.  Based on evidence in the claims file and the Veteran's credible testimony, the Board concludes the Veteran should be presumed to have had exposure to herbicide agents during his military service.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Importantly, under 38 CFR 3.307(a)(6)(iv) and effective February 24, 2011, the presumption of herbicide exposure was extended to any Veteran who served in a unit determined by VA or the Department of Defense (DoD) to have operated in the DMZ, and between April 1, 1968, and August 31, 1971.

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  Ischemic heart disease, the disorder on appeal, is so enumerated.  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010).

An October 2010 private treatment note and September 2011, VA examiner diagnosed the Veteran with ischemic heart disease, to include coronary artery disease.  As the Board has found the Veteran to be presumed to have been exposed to herbicide agents during his period of service, the criteria for service connection have been met.

Accordingly, service connection for ischemic heart disease is granted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would be harmless error.







ORDER

Service connection for ischemic heart disease is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


